The legacy to Annable, in trust for Mrs. Stavers, was a gift of the whole of the fund. If she had survived the testatrix, and a part of the fund had remained undisposed of at her own decease, the residue would have gone to her representatives, *Page 437 
and not to the residuary legatee named by the testator. Sawyer v. Banfield,55 N.H. 149. That case decides that the language there used expressed an intent to dispose of the whole of the sum mentioned. The form of the bequest is substantially the same as in the present case. In the absence of evidence that this testatrix used the language in some other sense, it should be given the meaning already attributed to it in the decisions in this state. The gift being of the whole fund, and the beneficiary having died in the lifetime of the testatrix, the money goes to the son of the deceased legatee. P. S., c. 186, s. 12.
The legacy for the care of the cemetery lot cannot take effect exactly as the testatrix intended, because the condition she imposed is more burdensome than the trustee will assume. This being so, and the legacy being for a charitable use (Webster v. Sughrow, 69 N.H. 380), such method of administering the fund should be adopted as will carry put the intention of the deceased, in view of the present conditions. That intention was to provide for the care of the lot and stones. A trustee should be appointed to invest the money and apply the income thereof to this object.
The executor is advised that the three-hundred-dollar legacy is payable to Andrew L. Stavers, and that the two-hundred-dollar legacy is to be treated as a bequest of that sum to be invested and the income applied to the care of the cemetery lot.
Case discharged.
WALLACE, J., did not sit: the others concurred.